  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

           MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )          CRIMINAL ACTION NO.
      v.                               )             2:06cr12-MHT
                                       )                 (WO)
DEMETRIUS J. HAWKINS                   )

                            OPINION AND ORDER

       Upon     consideration      of       defendant      Demetrius        J.

Hawkins's motion for early termination of supervised

release (doc. no. 231) and the probation department’s

response (doc. no. 223), it is ORDERED that the motion

is denied with leave to renew, as explained below.

       Probation reports that Hawkins has complied with

all    terms     of   supervised   release         since   beginning       his

supervision on August 11, 2017, and has exhibited a

positive       attitude      towards       supervision.           The   court

commends Hawkins for his attitude, his lack of positive

drug       tests,     his    consistent      employment          and    stable

housing, and his avoidance of criminal activity.                           It

does        appear    that     Hawkins       is     on     the     road     to

rehabilitation.
      However, Hawkins has a very significant criminal

history, with a score of VI at the time of sentencing,

and   his     history    includes     serious        violent    offenses.

Furthermore,       Hawkins      has   completed       only     about   one

quarter of his four-year term of supervised release.

In light of this relatively short period of compliance

and     his    significant       history      of     serious     criminal

activity,      the      court    is    not     yet     convinced       that

supervision      is     unnecessary.         The     court     finds   that

Hawkins should remain on supervision in an effort to

deter    further      criminal    conduct      and     to    protect    the

public from further crimes of the defendant.                       See 18

U.S.C. § 3553 (a)(2)(B) & (C).               However, should Hawkins

complete three years of supervised release with stable

housing and employment and without any violations, the

court would be willing to consider the issue again.

      DONE, this the 17th day of October, 2018.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
